MEMORANDUM **
This is a petition for review from the denial of petitioner’s motion to reopen removal proceedings based on changed country conditions.
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The Board of Immigration Appeals did not abuse its discretion when it denied the motion to reopen, which was untimely by more than four years, because the evidence submitted by petitioner did not relate to “changed circumstances” in Russia. See Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008) (motions to reopen reviewed for abuse of discretion); 8 C.F.R. § 1003.2(c)(2), (3)(ii). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.